Citation Nr: 0716415	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  05-34 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) as a result of asbestos exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel

INTRODUCTION

The veteran had active service from September 1940 to July 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2004 and September 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

The veteran testified before the undersigned at a Travel 
Board hearing in February 2006.  A transcript of that hearing 
has been associated with the claims folder.

This case returns to the Board following a remand to the RO 
in June 2006.


FINDING OF FACT

There is no evidence of chronic obstructive pulmonary disease 
(COPD) in service or for many years thereafter, and no 
competent evidence of a nexus between the veteran's current 
COPD and his period of active service.  


CONCLUSION OF LAW

Service connection for chronic obstructive pulmonary disease 
(COPD) as a result of asbestos exposure is not established. 
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated thereafter.  38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

The veteran alleges that he has COPD as a result of exposure 
to asbestos during service while performing his duties as a 
ship's serviceman.  More specifically, the veteran contends 
his exposure to asbestos occurred while stripping pipes 
aboard ships without protective gear during his first six 
years of military service.  The veteran has been diagnosed by 
Dr. F. L. Trent, M.D., his private pulmonologist, with coal 
workers' pneumoconiosis, pulmonary fibrosis, chronic 
obstructive pulmonary disease (COPD), and asbestosis.  In 
November 2006, a VA respiratory examiner diagnosed the 
veteran with chronic obstructive pulmonary disease with 
emphysema.  Thus, there is clearly a current diagnosis of 
COPD.

According to the veteran's service records, his military 
occupational specialty was ship's serviceman, although there 
is no documentation of the specific job duties the veteran 
alleges resulted in his exposure to asbestos.  However, the 
veteran submitted three letters from former crewmates dated 
August 2004 indicating that the veteran was assigned to strip 
asbestos pipe coverings for a period of two weeks while 
stationed aboard the U.S.S. Philadelphia.  Service records 
also reveal that the veteran worked as a coal miner prior to 
induction to the military, with his primary duties consisting 
of using a machine drill to extract coal and shoveling the 
coal into mine cars.  The veteran testified at his February 
2006 Travel Board hearing that he was a coal miner for 
approximately eight years prior to entering service.

Service medical records reveal no complaints of, treatment 
for, or diagnosis of a chronic respiratory disorder.  An 
April 1957 chest X-ray showed slight prominence of hilar 
shadows, but no pulmonary or cardiac abnormalities.  The 
veteran's June 1963 separation examination report noted that 
the veteran's chest X-ray results were normal.  The veteran's 
lungs and chest were otherwise indicated to be normal in the 
June 1963 report.  In addition, there is no evidence of any 
chronic respiratory disorder for many years after service.  
In fact, the veteran was not diagnosed as having a 
respiratory disorder until 1974, more than 10 years after his 
separation from service.  Therefore, there is no evidence of 
chronic disorder in service or continuous symptoms 
thereafter.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 
494-97.      

Moreover, there is no competent evidence of a nexus between 
the veteran's current COPD and his period of active service.  
Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000).  The November 2006 VA respiratory examiner 
specifically found that the COPD with emphysema is not caused 
by or a result of his active service or any possible in-
service asbestos exposure.  The examiner included a detailed 
rationale for her opinion.  First, the examiner noted that 
the veteran's COPD is most likely caused by or a result of 
his significant history of heavy tobacco use, as the veteran 
had a history of smoking for 18 years before quitting in 
1974, and studies have indicated that active cigarette 
smoking is overwhelmingly the most important factor for 
developing COPD.  In addition, the veteran also had a history 
of coal workers' pneumoconiosis, and recent research suggests 
that coal miners also experience an excess of chronic 
obstructive pulmonary disease.  The VA examiner concluded 
that there was no objective medical evidence supporting the 
veteran's claim for entitlement to service connection for 
COPD.  There is no contrary, competent medical opinion of 
record.  The veteran's personal belief that his current COPD 
is related to service is not competent evidence needed to 
establish service connection.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  

In summary, the Board finds that the preponderance of the 
evidence is against service connection for COPD. 38 U.S.C.A. 
§ 5107(b).  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  38 U.S.C.A. § 5103(a).  That is, by letters dated 
January 2004 and July 2006, as well as in the June 2005 
statement of the case and March 2007 supplemental statement 
of the case, the RO advised the veteran of the evidence 
needed to substantiate his claim and explained what evidence 
it was obligated to obtain or to assist the veteran in 
obtaining and what information or evidence the veteran was 
responsible for providing.  In addition, the June 2005 
statement of the case and March 2007 supplemental statement 
of the case include the text of the regulation that 
implements the notice and assistance provisions from the 
statute.  

Although the veteran did not receive specific notice 
informing him to submit all relevant evidence in his 
possession prior to the May 2004 and September 2004 rating 
decisions, Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the veteran was provided such notice by 
correspondence signed by the veteran in July 2006.  
Accordingly, the Board finds that the RO has provided all 
required notice.  38 U.S.C.A. § 5103(a), 38 C.F.R. §  
3.159(b)(1); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

In the present appeal, the veteran was not provided with 
specific notice regarding disability ratings and effective 
dates.  However, as the Board concludes above that 
entitlement to service connection for the veteran's condition 
is not warranted, any questions as to the appropriate notice 
regarding disability ratings and effective dates are rendered 
moot.  The Board further finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case).  

With respect to the duty to assist, the RO has obtained all 
available service records, VA treatment records, and a VA 
examination.  See 38 U.S.C.A. § 5103A(d).  In addition, the 
veteran provided additional medical records as well as lay 
evidence in the form of statements from former crewmates, his 
own written statements, and testimony at his February 2006 
Travel Board hearing.  As there is no indication of 
outstanding evidence, the Board is satisfied that the duty to 
assist has been met.  38 U.S.C.A. § 5103A.

ORDER

Service connection for chronic obstructive pulmonary disease 
(COPD) as a result of asbestos exposure is denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


